Order entered November 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00881-CV

                        MOHAMED AHMED EL-RAYES, Appellant

                                               V.

                                     JONG LEE, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03631-D

                                           ORDER
       Before the Court is appellant’s November 19, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before

December 19, 2019. Appellant is cautioned that the failure to file a brief by that date may result

in the appeal being dismissed for want of prosecution without further notice. See TEX. R. APP. P.

38.8(a)(1).


                                                      /s/   KEN MOLBERG
                                                            JUSTICE